DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

Claims 1-14, 16-20 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a method of determining polymerisation of transformer insulation, the method comprising the steps of: measuring a first temperature of a transformer; measuring a first moisture activity of oil in the transformer at the first temperature; measuring a second temperature of the transformer; measuring a second moisture activity of oil in the transformer at the second temperature, wherein a moisture content of paper of the transformer is not measured or calculated; and calculating a ratio of gradients of moisture equilibrium curves associated with the first moisture activity and the first temperature, and the second moisture activity and the second temperature, wherein the moisture content of paper of the transformer is assumed to be substantially constant between the first temperature and the second temperature, and wherein the ratio indicates the degree of polymerisation of transformer insulation in combination with all other elements in claim 1.

Regarding claims 2-14 and 16-17, the claims are allowed as they further limit allowed claim 1.

Regarding claim 18, the prior art of record does not teach alone or in combination a system adapted to determine polymerisation of transformer insulation, the system comprising: a transformer; at least one sensor adapted to measure moisture activity of oil and temperature of the transformer; and a processor configured to: receive a first moisture activity of oil in the transformer from the at least one sensor; receive a first temperature of the transformer from the at least one sensor; receive a second moisture activity of oil in the transformer from the at least one sensor; receive a second temperature of the transformer from the at least one sensor; and calculate a ratio of gradients of moisture equilibrium curves associated with the first moisture activity and the first temperature and the second moisture activity and the second temperature, wherein a moisture content of paper of the transformer is assumed to be substantially constant between the first temperature and the second temperature in combination with all other elements in claim 18.

Regarding claims 19-20, the claims are allowed as they further limit allowed claim 18.

Regarding claim 22, the prior art of record does not teach alone or in combination a method for determining polymerisation of insulation of a transformer, the method comprising the steps of: measuring temperature data of a transformer at predefined intervals and simultaneously measuring moisture activity of oil data of the transformer; storing the moisture activity data and the temperature data in a database; accessing the moisture activity data and the temperature data from the database; calculating a difference between the temperature data at a first of the predefined intervals and the temperature data at a second of the predefined intervals; whereby: if the difference is not equal to 0, calculating a ratio of gradients of moisture equilibrium curves associated with the moisture activity data and the temperature data at the first of the predefined intervals and the moisture activity data and the temperature data at the second of the predefined intervals, wherein a moisture content of paper of the transformer is assumed to be substantially constant between the temperature data at a first of the predefined intervals and the temperature data at a second of the predefined intervals; and if the difference is equal to 0, calculating a difference between the temperature data at the first of the predefined intervals and the temperature data at a third of the predefined intervals in combination with all other elements in claim 22.

Applicant-submitted Asano US 20130243033 A1 related to a method of assessing the remaining lifetime of a transformer operating at temperatures above IEC 60.degree. C./65.degree. C./78.degree. C. or IEEE 65.degree. C./65.degree. C./80.degree. C. including a core, a winding conductor covered by high temperature insulation material and pressboard material arranged as an insulation barrier and/or a supporting structure. The covered winding conductor and the pressboard material are immersed in a fluid having a fire point of at least 300.degree. C. The method includes at least twice measuring the temperature of the fluid at its top surface and registering the time of each measurement and assessing the remaining lifetime of the transformer as a function of the measured temperatures and the corresponding registered times, and/or obtaining a sample of pressboard material that has been in contact with the fluid at its top surface and analyzing the sample to assess the remaining lifetime of the transformer.

Applicant-submitted Lelekakis et al. “Aging Rate of Grade 3 Presspaper Insulation used in Power Transformers” relates to paper materials are used as the insulation of power transformers. Over time these materials slowly degrade, until they reach a point when they no longer function effectively as transformer insulation, and the transformer has then reached its end of life. The aging rate of paper is affected by temperature, water, oxygen and acids. Investigations have been performed previously on Kraft and Kraft thermally upgraded types of paper. Experiments we studied the aging rate of Grade 3 presspaper and compared it to our previous studies of Kraft paper.

Applicant-submitted Martin et al. “Fundamental Concepts of Using Water
Activity Probes to Assess Transformer Insulation Water Content” relates to variation in the measured water content of paper (WCP), due to the changes in the properties of the oil, is investigated. This variation was analyzed by measuring the solubility of water in various oils, of different ages and levels of degradation, and combining these measurements with the existing models to calculate WCP. The WCP is defined as (mass of water adsorbed on the surface of the paper)/(mass of the dry paper), and is therefore dimensionless.
Nakatsuka et al. JP2008066435A related to the remaining life assessment apparatus for the power transformer creates master curves showing the direct relation among the load record of the removed transformer A and the nearest weather observation data, the life loss ratio VA obtained from the winding apex temperature corrected by the insulation oil temperature, the insulating paper moisture content estimated from the insulation oil analysis record, and the average polymerization degree residual rate NA measured from the winding insulating paper of the removed transformer. Then, it carries out the remaining life assessment by applying the load record of the transformer for which the remaining life assessment is to be carried out and the nearest weather observation data, the life loss ratio V2 obtained from the winding apex temperature corrected by the record of the insulation oil temperature, and the insulating paper moisture content obtained from the insulation oil analysis record to the master curves.

These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858